FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month ofMarch 2016 Commission File Number:001-11960 AstraZeneca PLC 2 Kingdom Street, London W2 6BD Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. YesNo X If “Yes” is marked, indicate below the file number assigned to the Registrant in connection with Rule 12g3-2(b):82- NOTICE OF ANNUAL GENERAL MEETING AstraZeneca PLC (the Company) announced today the publication of its Notice of Annual General Meeting 2016 and Shareholders' Circular, together with a covering letter from the Chairman. Copies of the documents have been submitted to the National Storage Mechanism and will shortly be available for inspection at www.morningstar.co.uk/uk/nsm. The documents are also available on the Company's website at www.astrazeneca.com/agm. The Company's Annual Report and Form 20-F Information 2015 and AstraZeneca 2015 In Brief were published on 8 March 2016. The above documents are being despatched to shareholders today. The meeting place for the Annual General Meeting (AGM) will be the Lancaster London Hotel, Lancaster Terrace, London, W2 2TY and the AGM will commence at 2.30 pm (BST) on 29 April 2016. Since the effective date of the Company's Annual Report and Form 20-F Information 2015, it has been announced that Leif Johansson, Non-Executive Chairman of AstraZeneca PLC, has declined re-election to the board of Svenska Cellulosa Aktiebolaget SCA (publ) at SCA's annual general meeting, which will be held on 14 April 2016. A C N Kemp CompanySecretary 18 March 2016 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. AstraZeneca PLC Date:18March 2016 By:/s/ Adrian Kemp Name: Adrian Kemp Title: Company Secretary
